 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10         KING COUNTY,                                        CASE NO. C18-1886 RSM
11                                                             AGREEMENT
                                                               REGARDING
                                        Plaintiff,             DISCOVERY OF
12
                                                               ELECTRONICALLY
                        v.                                     STORED
13
                                                               INFORMATION AND
14                                                             ORDER
           ACE AMERICAN INSURANCE
15         COMPANY,

16                                      Defendant.

17            The parties hereby stipulate to the following provisions regarding the discovery of

18 electronically stored information (“ESI”) in this matter:

19 A.              General Principles

20            1.        An attorney’s zealous representation of a client is not compromised by conducting

21 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

22 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

23 contributes to the risk of sanctions.

24            2.        The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be
25 applied in each case when formulating a discovery plan. To further the application of the

26 proportionality standard in discovery, requests for production of ESI and related responses should

     be reasonably targeted, clear, and as specific as possible.

     B.            ESI Disclosures
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 1
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
              Within 60 days after the Rule 26(f) conference, or at a later time if agreed to by the
 3
     parties, each party shall disclose:
 4
              1.        Custodians. The five custodians most likely to have discoverable ESI in their
 5
     possession, custody or control. The custodians shall be identified by name, title, connection to the
 6
     instant litigation, and the type of the information under his/her control.
 7

 8            2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared

 9 drives, servers, etc.), if any, likely to contain discoverable ESI.

10            3.        Third-Party Data Sources. A list of third-party data sources, if any, likely

11 to contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud”

12 storage, etc.) and, for each such source, the extent to which a party is (or is not) able to preserve

13 information stored in the third-party data source.

14            4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable

15 ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically

16 identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.

17 P. 26(b)(2)(B).

18 C.              Preservation of ESI

19            The parties acknowledge that they have a common law obligation to take reasonable and

20 proportional steps to preserve discoverable information in the party’s possession, custody or

21 control. With respect to preservation of ESI, the parties agree as follows:

22            1.        Absent a showing of good cause by the requesting party, the parties shall not

23 be required to modify the procedures used by them in the ordinary course of business to back-

24 up and archive data; provided, however, that the parties shall preserve all discoverable ESI in

25 their possession, custody or control.

26            2.        All parties shall supplement their disclosures in accordance with Rule 26(e)

     with discoverable ESI responsive to a particular discovery request or mandatory disclosure

     where that data is created after a disclosure or response is made (unless excluded under (C)(3)

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 2
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
     or (D)(1)-(2) below).
 3

 4            3.        Absent a showing of good cause by the requesting party, the following

 5 categories of ESI need not be preserved:
               a. Deleted, slack, fragmented, or other data only accessible by forensics.
 6
               b. Random access memory (RAM), temporary files, or other ephemeral data
 7                 that are difficult to preserve without disabling the operating system.
 8                  c. On-line access data such as temporary internet files, history, cache, cookies, and
                       the like.
 9
                    d. Data in metadata fields that are frequently updated automatically, such as last-
10                     opened dates (see also Section (E)(5)).
                    e. Back-up data that are substantially duplicative of data that are more
11
                       accessible elsewhere.
12                  f. Server, system or network logs.
13                  g. Data remaining from systems no longer in use that is unintelligible on the
                       systems in use.
14
                    h. Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
15                     mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                       that a copy of all such electronic data is routinely saved elsewhere (such as on a
16                     server, laptop, desktop computer, or “cloud” storage).
17 D.              Privilege

18            1.        With respect to privileged or work-product information generated after the filing

19 of the complaint, parties are not required to include any such information in privilege logs.

20            2.        Activities undertaken in compliance with the duty to preserve information are

21 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

22            3.        Information produced in discovery that is protected as privileged or work product

23 shall be immediately returned to the producing party, and its production shall not constitute a

24 waiver of such protection, if: (i) such information appears on its face to have been inadvertently

25 produced or (ii) the producing party provides notice within 15 days of discovery by the

26 producing party of the inadvertent production.
              4.        Privilege Log Based on Metadata. The parties agree that privilege logs shall

     include a unique identification number for each document and the basis for the claim (attorney-
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 3
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
     client privileged or work-product protection). For ESI, the privilege log may be generated using
 3
     available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title
 4
     and date created. Should the available metadata provide insufficient information for the purpose
 5
     of evaluating the privilege claim asserted, the producing party shall include such additional
 6
     information as required by the Federal Rules of Civil Procedure. The parties agree that privilege
 7
     logs shall be provided no later than 30 days after the date agreed upon for final production in this
 8
     matter.
 9
     E.             ESI Discovery Procedures
10
               1.       On-site inspection of electronic media. Such an inspection shall not be permitted
11
     absent a demonstration by the requesting party of specific need and good cause or by agreement
12
     of the parties.
13
               2.       Search methodology. The parties shall timely attempt to reach agreement on
14
     appropriate search terms, or an appropriate computer- or technology-aided methodology, before
15
     any such effort is undertaken. The parties shall continue to cooperate in revising the
16
     appropriateness of the search terms or computer- or technology-aided methodology.
17

18 In the absence of agreement on appropriate search terms, or an appropriate computer- or

19 technology-aided methodology, the following procedures shall apply:

20                  a. A producing party shall disclose the search terms or queries, if any, and

21 methodology that it proposes to use to locate ESI likely to contain discoverable information. The

22 parties shall meet and confer to attempt to reach an agreement on the producing party’s search

23 terms and/or other methodology.

24                  b. If search terms or queries are used to locate ESI likely to contain

25 discoverable information, a requesting party is entitled to no more than 5 additional terms or

26 queries to be used in connection with further electronic searches absent a showing of good cause
     or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

     requesting party within 14 days of receipt of the producing party’s production.

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 4
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
                   c. Focused terms and queries should be employed; broad terms or queries, such as
 3
     product and company names, generally should be avoided. Absent a showing of good cause,
 4
     each search term or query returning more than 250 megabytes of data is presumed to be
 5
     overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file
 6
     types.
 7
                   d. The producing party shall search both non-custodial data sources and ESI
 8
     maintained by the custodians identified above.
 9
              3.           Format. The parties agree that ESI will be produced to the requesting party with
10
     searchable text.
11
                   a. The parties shall produce their information in the following format: single- page
12
     images and associated multi-page text files containing extracted text or with appropriate software
13
     load files containing all requisite information for use with the document management system
14
     (e.g., Concordance® or Summation®), as agreed to by the parties. Each document image file
15
     shall be named with a unique Bates Number (e.g. the unique Bates Number of the page of the
16
     document in question, followed by its file extension). File names should not be more than twenty
17
     characters long or contain spaces. When a text-searchable image file is produced, the producing
18
     party must preserve the integrity of the underlying ESI, i.e., the original formatting, the metadata
19
     (as noted below) and, where applicable, the revision history. Unless otherwise agreed to by the
20
     parties, files that are not easily converted to image format, such as spreadsheet, database,
21
     drawing, large quantities of pictures or media files, should be produced in native format. If
22
     pictures or media files become particularly relevant, the parties agree to discuss bates-labeling
23
     only those relevant files.
24
                      b.             Extracted Text shall be provided in searchable ASCII text format (or
25
        Unicode text format if the text is in a foreign language) and shall be named with a unique Bates
26
        Number (e.g. the unique Bates Number of the first page of the corresponding production

        version of the document followed by its file extension).

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 5
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
                      c.        If a document is more than one page, the unitization of the document and
 3
         any attachments and/or affixed notes shall be maintained as they existed in the original
 4
         document.
 5
              4.        De-duplication.     The parties may de-duplicate their ESI production across
 6
     custodial and non-custodial data sources but must provide all custodians for any documents that
 7
     had a duplicate removed. Those custodians of duplicate documents will be provided in an “All
 8
     Custodians” field.
 9

10            5.        Metadata fields. If the requesting party seeks metadata, the parties agree that only

11 the following metadata fields need be produced: document type; custodian, and all custodians (as

12 described above); author/from; recipient/to, cc and bcc; title/subject; file name and size; original

13 file path; date and time created, sent, modified and/or received; and hash value.

14            6.             Hard-Copy Documents. If the parties elect to produce hard-copy documents in

15 an electronic format, the production of hard-copy documents shall include a cross-reference file

16 that indicates document breaks and sets forth the Custodian or Source associated with each

17 produced document. Hard-copy documents shall be scanned using Optical Character Recognition

18 technology and searchable ASCII text files shall be produced (or Unicode text format if the text

19 is in a foreign language), unless the producing party can show that the cost would outweigh the

20 usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

21 and will not result in accurate or reasonably useable/searchable ESI). Each file shall be named

22 with a unique Bates Number (e.g. the Unique Bates Number of the first page of the corresponding

23 production version of the document followed by its file extension).

24

25

26
     DATED: February 28, 2019
      
      

     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 6
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
 1

 2
     By /s/ Mark G. Beard                        By /s/ William F. Knowles
 3   Stanton Phillip Beck, WSBA No. 16212           Thomas M. Jones, WSBA No. 13141
     Mark. G. Beard, WSBA No. 11727                 William F. Knowles, WSBA No. 17212
 4
     Jennifer Beyerlein, WSBA No. 35754             Peter J. Berg, WSBA No. 46757
 5   LANE POWELL PC                                 COZEN O’CONNOR
     1420 Fifth Avenue, Suite 4200                  999 Third Avenue, Suite 1900
 6
     P.O. Box 91302                                 Seattle, WA 98104
 7   Seattle, WA 98111-9402                         tjones@cozen.com
     becks@lanepowell.com                           wknowles@cozen.com
 8   beardm@lanepowell.com                          pberg@cozen.com
 9   beyerleinj@lanepowell.com                      Telephone: 206-340-1000
     Telephone: 206-223-7000                        Facsimile: 206-621-8783
10   Facsimile: 206-223-7107 
11  
      
12 By /s/ Mary DeVuono Englund
   Mary DeVuono Englund, WSBA No. 17122
13
   Senior Deputy Prosecuting Attorney
14 KING COUNTY PROSECUTING ATTORNEYS OFFICE
   500 Fourth Avenue, Suite 900
15 Seattle WA 98104
   Telephone: 206-477-9521
16 marydevuono.englund@kingcounty.gov
      
17
                                              ORDER
18  
              IT IS SO ORDERED this 1st day of March 2019.
19

20

21
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26




     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND ORDER - 7
     No. 2:18-cv-01886-RSM
     123194.0003/7540151.4
